      Case: 1:19-cv-00200-SA-DAS Doc #: 82 Filed: 02/02/21 1 of 2 PageID #: 634




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

TAMMY LEE GORE                                                                        PLAINTIFF

V.                                                   CIVIL ACTION NO. 1:19-CV-200-SA-DAS

WAL-MART STORES, INC.
and SHANNON MOORE                                                                  DEFENDANTS

                                             ORDER

        On January 13, 2021, the Defendants filed their Motion for Summary Judgment [76]. In

addition, on that same day, they filed a Motion for Leave to File Exhibits under Seal [77],

specifically requesting that the Court permit them to file several exhibits to the Deposition of

Tammy Gore (which is attached to the Motion for Summary Judgment as Exhibit “A”) under seal.

The Defendants also request that they be permitted to file under seal Exhibit “1” to the Declaration

of Latricia Spencer (which is attached to the Motion for Summary Judgment as Exhibit “B”). The

documents are subject to a Protective Order previously signed by Magistrate Judge Sanders in this

case. The Defendants assert that the exhibits contain sensitive and proprietary information

regarding Walmart’s general investigations into complaints of alleged discrimination, workplace

infractions, and other personnel decisions, much of which have no connection whatsoever with

this case.

        The Defendants provided the Court copies of the documents. Despite the passage of more

than fourteen days, the Plaintiff has not responded to the Motion for Leave to File Exhibits under

Seal [77].

        The Court has reviewed the documents which the Defendants request to be sealed. The

Court hereby GRANTS the Defendants’ Motion [77]. However, the Defendants are specifically

advised that, should the Court, in analyzing the pending Motion for Summary Judgment, determine
      Case: 1:19-cv-00200-SA-DAS Doc #: 82 Filed: 02/02/21 2 of 2 PageID #: 635




that certain documents are critical to the disposition and should not be sealed from public access,

it may, after giving notice, direct the Clerk of Court to unseal certain documents. The Defendants

are hereby directed to contact the Clerk of Court and provide copies of the documents so that they

may be placed on the docket under seal.

       SO ORDERED, this the 2nd day of February, 2021.

                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE




                                                2
